Citation Nr: 0708645	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a low 
back disability prior to March 22, 2004.

2.  Entitlement to a rating higher than 10 percent for the 
low back disability from March 22, 2004, onward.

3.  Entitlement to an initial compensable rating for patellar 
tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from October 1980 to January 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which granted service connection for the low 
back and left knee disabilities at issue and assigned initial 
noncompensable, i.e., 0 percent, ratings for both conditions 
retroactively effective from February 1, 2003.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  A more recent April 2004 RO 
decision during the pendency of his appeal granted a higher 
10 percent compensable rating for his low back disability - 
but with a different effective date of March 22, 2004.  
He has continued his appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

The March 2003 rating decision also adjudicated eight other 
claims for which service connection was either granted (for a 
cervical spine disorder, tinnitus, and right index finger 
disorder) or denied (for hearing loss, memory loss, a right 
elbow disorder, asthma, and hypertension).  The veteran's 
notice of disagreement (NOD) and later substantive appeal (VA 
Form 9) specifically limited his appeal to the initial 
ratings assigned for his lumbar spine and left knee 
disabilities.  Thus, those are the only issues before the 
Board.  See 38 C.F.R. § 20.200 (2006).

The veteran indicated in his August 2003 substantive appeal 
(on VA Form 9) that he wanted a Travel Board Hearing, which a 
September 2004 RO letter informed him was scheduled for 
November 15, 2004.  In a November 2004 letter, however, he 
withdrew his hearing request.  See 38 C.F.R. § 20.704(e) 
(2006).




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  Prior to March 22, 2004, the veteran's lumbar spine 
disability manifested as a post-L1 compression fracture with 
a deformity of 20 to 25 percent at anterior L1, but full and 
painless range of motion (ROM).  There also was no evidence 
of muscle spasms.

3.  Since March 22, 2004, the veteran's lumbar spine 
disability has manifested with L1 fracture residuals of 
tenderness to palpation over the left paravertebrals, pain on 
ROM on forward flexion, recurrent spasms of the paravertebral 
muscles, and a demonstrable vertebral deformity.  No 
neurological symptoms, however, have been manifested.

4.  There is no objective clinical evidence of any active 
pathology involving the veteran's left knee, despite his 
subjective complaints.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for the low back disability prior to March 22, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.27, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5285-5295 (2002), § 4.71a, Diagnostic Code 5237 (2006).

2.  But resolving all reasonable doubt in the veteran's 
favor, the requirements are met for a higher 30 percent 
rating, but no greater, for the low back disability as of 
March 22, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5285-5295 (2002), § 4.71a, Diagnostic Code 
5237 (2006).

3.  The requirements are not met for an initial compensable 
rating for the left knee patellar tendonitis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5024 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case, a March 2003 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his initial, underlying claims for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claims.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.  
Nonetheless, after receipt of his Notice of Disagreement, a 
September 2005 RO letter during the pendency of his appeal 
informed the veteran of the information needed to support 
higher initial disability ratings.

An even more recent March 2006 Dingess/Hartman letter 
informed the veteran how downstream disability ratings and 
effective dates are assigned and the type evidence impacting 
those determinations.  Moreover, the June 2006 SSOC reflects 
the RO's readjudication of his claims after providing that 
notice, based on the additional evidence that had been 
received since the initial rating decision at issue, SOC, and 
prior SSOCs.  Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Dingess/Hartman, 19 
Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and VA outpatient treatment records.



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as already alluded to, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply when the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's lumbar spine 
and left knee disorders.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. At 126.

Lumbar Spine

The veteran's claims for service connection, including for 
his low back disability, were received at the RO in November 
2002, so not until after the initial change to the spine 
rating criteria, which took effective on September 23, 2002, 
but prior to the effective date of September 26, 2003, for 
the current spine rating criteria.  When the regulations 
concerning entitlement to a higher rating are changed 
during the course of an appeal, the veteran may be entitled 
to resolution of his claim under the criteria that are to his 
advantage.  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to him.  
The new rating criteria, however, may be applied only from 
the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25,179 (2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 
2000), 65 Fed. Reg. 33,422 (2000).

Historically, the veteran sustained a compression fracture at 
L1 during his active military service.  And in the March 2003 
decision at issue, the RO rated his low back disability under 
Diagnostic Code 5003 for degenerative arthritis.  
See 38 C.F.R. § 4.71a.  The June 2003 SOC reflects that the 
revised spine rating criteria then in effect were not 
considered or applied by the RO.

In any event, the Board finds that the competent evidence of 
record shows the veteran's L1 compression fracture residuals 
to have more nearly approximated a noncompensable rating 
prior to March 22, 2004, regardless of whether it was rated 
under Diagnostic Code 5003 or 5285.  See also 38 C.F.R. 
§ 4.7.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion (LOM) under the appropriate diagnostic codes for the 
joint involved.  Further, if the LOM of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
LOM must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of LOM, but with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual LOM 
of the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable 
limitation of motion is demonstrated in the joint, the 
Lichtenfels rule is not applicable.  



Under the former DC 5292, slight LOM of the lumbar segment of 
the spine warranted a 10 percent rating, moderate 20 percent, 
and severe 40 percent.

At the December 2002 fee-basis examination, the veteran told 
the examiner that he sustained the compression fracture in 
1997, and that he still experienced back pain.  He denied any 
radiation of the pain - such as into his lower extremities, 
or other complication.  On physical examination, his low back 
manifested full ROM without any restriction or pain on 
motion.  The examiner noted no spasm of the paraspinal 
muscles or muscle atrophy.  Sensory perception and deep 
tendon reflexes were within normal limits, and the examiner 
observed the curvature of the lumbar spine to be maintained.  
X-rays showed mild upper lumbar levoscoliosis and diffuse 
spondylosis, which is what the examiner diagnosed.

In his NOD, the veteran asserted that examination report was 
inaccurate, as his examination lasted only 20 minutes, the 
examiner was not proficient in English, and that he in fact 
experienced pain and stiffness daily.  He earlier had made 
essentially the very same allegations concerning the severity 
of his symptoms when submitting a statement with his formal 
claim for service connection, indicating his low back 
condition caused him chronic pain and spasm, which in turn 
awakened him at night and required him to stretch to ease his 
symptoms.  So given that he made those same contentions even 
prior to being examined by VA, the Board agrees that it would 
be inconsistent for him to have included that history of his 
symptoms with his claim and, yet, not have stated it to the 
examiner at the 2002 examination.  But even accepting the 
veteran's history of his low back symptoms as presented in 
his claim and NOD, the Board is still constrained to go by 
the objective clinical findings at the examination, and the 
report of the evaluation clearly states he was able to 
perform all ROM maneuvers involving his low back without any 
objective clinical evidence of painful motion.  And there was 
no LOM.

Thus, in addition to his low back having manifested normal 
ROM during that compensation examination, his low back also 
manifested pain-free motion and none of other DeLuca-type 
symptoms either.  Consequently, the evidence does not show a 
compensable evaluation to have been met or approximated.  
38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5003; 
Lichtenfels, 1 Vet. App. at 488.

The September 23, 2002, change in the spine rating criteria 
only affected Diagnostic Code 5293 for rating intervertebral 
disc syndrome (IVDS).  The other spine rating diagnostic 
codes remained the same.  See 67 Fed. Reg. 54,345 (August 22, 
2002).  And there is no objective clinical evidence the 
veteran's low back disorder manifested any neurological 
symptoms - again, such as radiculopathy or 
sciatic neuropathy involving his lower extremities (radiating 
pain, numbness, etc.).  Thus, IVDS is not at issue - at 
least insofar as the period prior to March 22, 2004, is 
concerned.

As mentioned, the RO did not consider the veteran's low back 
disability under the revised spine rating criteria until 
after his appeal.  Subsequent SSOCs, though, did inform him 
of all spine rating criteria, prior and current.  So he is 
not prejudiced by the Board considering his claim under both 
the former and revised standards.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the prior criteria, residuals of vertebral fractures 
were rated under Diagnostic Code 5285.  See 38 C.F.R. § 4.71a 
(2002).  A 100 percent rating was warranted for residuals 
with cord involvement, bedridden, or requiring leg braces.  A 
60 percent rating was warranted for residuals without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast).  The regulation stated that in other cases 
residuals were to be rated in accordance with definite LOM or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Id.  There is no evidence the veteran's 
injury involved his spinal cord or that it requires him to 
use leg braces, which means that his residuals are rated on 
the basis of any resulting LOM.

But as already discussed, the veteran's back manifested no 
LOM, painful motion, or spasm at the 2002 examination.  
Further, VA's General Counsel has interpreted Diagnostic Code 
5285 as requiring definite LOM, compensable or noncompensable 
to meet the requirement for the additional 10 percent for 
demonstrable deformity.  See VA O.G.C. Prec. Op. No. 3-2006 
(June 23, 2006), 72 Fed. Reg. 5802 (2007).  


The Board will discuss the presence or absence of a deformity 
below.  But, for now, suffice it to say that, in the absence 
of any limited or painful motion of the veteran's low back, 
the clinical evidence does not show his disorder to have met 
or approximated the requirements for a compensable rating 
under Diagnostic Code 5285 prior to March 22, 2004.

As of that date, however, the Board finds the veteran's low 
back disorder deserved a higher, total, rating of 30 percent.  
38 C.F.R. § 4.7.

Under the old criteria for rating a lumbosacral strain under 
Diagnostic Code 5295, a strain with only slight subjective 
symptoms warranted a 0 percent rating; a strain with 
characteristic pain on motion warranted a 10 percent rating; 
a strain with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position 
warranted a 20 percent rating; and a severe strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating.  38 C.F.R. § 4.71a 
(2002).

The veteran is now a civil servant.  In a March 2004 
statement, a co-worker described his observation of the 
veteran who, at the time, was having a flare-up while they 
were on a duty-related trip.  The veteran was in intense pain 
and lying on the floor with his feet on the bed to obtain 
some measure of relief.  He had forgotten his prescription 
medication, so he sought medical attention at the travel 
site.  Upon his return to North Carolina, he was seen by an 
Army orthopedist on March 22, 2004.  And that is the first 
objective clinical indication of a worsening of his low back 
symptoms.

When seen on March 22, 2004, the veteran told the examiner 
that, on a scale of 1 to 10, the severity of his symptoms 
were 4/10 daily and, about every three months, 6-10/10.  In 
addition to over-the-counter medications, he said that he 
also took Flexeril for muscle spasms.  Parenthetically, the 
Board notes the claims file does not reflect the date he was 
prescribed that medication.  On objective physical 
examination there was tenderness to percussion of the high 
lumbar spine as well as tightness of the left paravertebral 
muscles of the lumbar spine.  Backward extension was to 10 
degrees - without symptoms, and forward flexion was to 90 
degrees - also without symptoms.  Sensation was intact, 
straight leg raising was negative, and strength was 5/5.  The 
diagnoses included T12-L2 degenerative disc disease (DDD) and 
constant pain, recurrent spasm, lumbar spine moderate to 
severe.

Even though the Army orthopedist's evaluation did not include 
findings of ROM on lateral flexion and lateral rotation, in 
light of the clear evidence of significant pain and recurrent 
muscle spasms, the Board deems the veteran to have met 
the requirements for a higher 20 percent rating for 
lumbosacral strain.  38 C.F.R. §§ 4.3, 4.7.  Further, the 
March 2004 VA examination, conducted the next day, 
essentially confirmed the findings noted during the 
evaluation by the Army orthopedist.

The veteran told the VA examiner that he had flare-ups about 
every other month, when he got severe spasms that could last 
up to two days, and that they also awoke him at night.  He 
stretched to get relief.  He also reported pain that radiated 
down into the right leg to knee.  During these episodes, he 
could lose up to three days from work, but he reportedly had 
experienced only one since the prior October.  He used a back 
brace from time-to-time during the flare-ups.  The VA 
examiner noted questionable very slight levoscoliosis (left 
abnormal curvature) of the upper lumbar and lower thoracic 
spine.  There was slight tenderness to palpation over the 
left paravertebrals in the upper lumbar area on the left 
only, with no sciatic notch or sacroiliac tenderness.  On 
ROM, backwards extension was 0 to 25 degrees, with no 
discomfort, and forward flexion was 0 to 90 degrees with 
discomfort.  Neurological examination revealed no abnormal 
findings.  The examiner observed that repetitive motion would 
not impact those findings, and he also observed that X-rays 
the prior day had confirmed the 25 percent compression 
fracture with degenerative changes of the upper lumbar area.



In addition to the 20 percent the Board finds approximated 
for lumbosacral strain with spasm, the Board also finds that 
the veteran's fracture residuals warrant an additional 10 
percent for demonstrable deformity of the vertebral body.  
38 U.S.C.A. §§ 4.3, 4.7, Diagnostic Code 5285 (2002).  So 
this, in turn, raises his combined rating for his low back 
disability to 30 percent.  See 38 C.F.R. § 4.25, VA's 
combined ratings table, indicating a 20 percent rating plus 
10 percent correlates to 28 percent, which in turn is rounded 
up to 30 percent).

The service medical records show that, at the 10-day follow-
up after his initial spine injury in November 1997, an X-ray 
showed a 20 percent anterior compression fracture that caused 
an abnormal forward curvature of the spine of less than 
4 degrees (kyphotic).  At the December 1997 follow-up, that 
examiner, however, noted no deformity, and he cleared the 
veteran to do activities that did not cause him pain, as long 
as he wore the back brace prescribed him.  That examiner 
emphasized that the veteran was not cleared to do anything 
that would require removal of the brace, as there was the 
concern that, without the brace, he would develop kyphosis.

The March 22, 2004, report of a spine X-ray taken that same 
day, in comparison to a previous July 2002 X-ray, showed 
there was stable posterior alignment, and an L1 compression 
fracture with slightly more loss of height anteriorly, and 
evidence of DDD at T12-L2.  The Army orthopedist assessed the 
report and diagnosed L1 compression fracture, healed, 25 
percent, in addition to the diagnoses noted above.  He 
advised the veteran to continue physical therapy, maintain 
his aerobic fitness but avoid impact and sustained flexed 
posture.  The physical therapy report noted that the 
veteran's symptoms were aggravated by prolonged sitting or 
standing; he had to curtail his running, as it triggered 
spasms, and he could drive for no longer than two-hour 
intervals, as it caused spasms.



The Board finds that, the combination of the evidence in the 
service medical records, which document the early history of 
the veteran's L1 compression fracture, and the findings at 
the 2004 examinations, including the X-ray, of increasing 
loss of anterior height and a 25 percent L1 compression 
fracture, the veteran's low back disability warrants the 
additional 10 percent for demonstrable vertebral deformity.  
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5285 
(2002).

The evidence of record does not show, however, the veteran's 
low back disorder to have approximated a higher rating since.  
As explained, there are no objective clinical findings of any 
neurological symptoms such as sciatica/radiculopathy.  
Concerning this, VA outpatient records show the veteran 
presented at an emergency room in October 2005 complaining of 
worsening low back pain that he said radiated into his left 
leg and was also associated with tingling in both of his 
legs.  But while clinical examination of his lumbar spine 
revealed muscle spasm of the paravertebral muscle, there were 
no neurological findings.  Straight leg raising was negative, 
and there was no gross neurodeficit.

The Board further notes that, while the veteran's low back 
disability clearly manifests arthritic changes in the upper 
lumbar spine area, there is no clinical evidence of complete 
listing of his spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral bending, or any of the above with abnormal 
mobility on forced motion.  Thus, his disability does not 
approximate the higher, maximum, 40 percent rating for 
lumbosacral strain.  38 C.F.R. § 4.7 (2006), § 4.71a, 
Diagnostic Code 5295 (2002).  Rather, the evidence shows 30 
percent to fairly compensate him for his functional loss, 
20 percent for muscle spasm, with the additional 10 percent 
for demonstrable vertebral deformity.  The Board finds 
further that, from March 22, 2004, the veteran's low back has 
continued to manifest at the 30 percent rate for the 
remainder of the appeal period.  38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.27 (2006); § 4.71a, Diagnostic Code 5285-
5295 (2002).



The current spine rating criteria went into effect September 
26, 2003.  In addition to providing specific values for ROM 
of the cervical and thoracolumbar (thoracic and lumbar) 
spine, the revised criteria also redesignated the diagnostic 
codes.  See 38 C.F.R. § 4.71a, Plate V; Diagnostic Codes 
5235-5243 (2006).

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).

It is readily apparent the current criteria are less 
favorable to the veteran than the prior criteria, as his low 
back disability would warrant no more than a 10 percent 
rating under these revised standards (so less than the 30 
percent he is receiving as a result of this decision).  And 
that it is why the Board applied the prior criteria 
throughout the entire appeal period.  Lastly, because the 
Board is assigning a higher 30 percent rating as of March 22, 
2004, this itself is a "staged" rating as discussed in the 
Fenderson decision, 12 Vet. App. at 125-26.



Left Knee

The March 2003 rating decision at issue granted service 
connection for patellar tendonitis in this knee and the RO 
rated it under Diagnostic Code 5024 for tenosynovitis.  See 
38 C.F.R. § 4.71a (2006).  Tenosynovitis, in turn, is rated 
under Diagnostic Code 5003 as degenerative arthritis.  See 
Diagnostic Code 5024.  The discussion of Diagnostic Code 5003 
set forth earlier is incorporated here by reference.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable rating.  Limitation of flexion of the leg to 
45 degrees warrants a 10 percent rating.  A 20 percent rating 
requires flexion limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable rating.  A 10 percent rating requires 
extension limited to 10 degrees.  A 20 percent rating 
requires extension limited to 15 degrees.  A 30 percent 
rating requires extension limited to 20 degrees.  A 
40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

The veteran told the examiner at the 2002 fee-basis 
examination that he originally injured his left knee while 
skiing.  No specific condition was diagnosed, but he had 
experienced pain since.  The knee had not caused any 
limitation on his activities, however, and he took Motrin for 
any associated pain.  The examination revealed no active 
symptomatology.  The knee was stable, ROM was full - 0 to 
140 degrees, and pain-free, and an X-ray was negative.  The 
examiner indicated there was no pathology to diagnose.



None of the medical evidence added to the claims file since 
that examination suggest a change in the status of the 
veteran's left knee condition, much less for the worse.  At 
his March 2004 VA examination, he told the examiner that he 
had not lost any time from work due to his left knee, and 
that he used non-steroidal 
anti-inflammatory medications about every 90 days or so, if 
he aggravated it.  He also told the examiner that a past MRI 
examination had shown early degenerative changes in this 
knee, but the examiner noted that was not confirmed by the 
medical records.  Objective physical examination revealed no 
redness, swelling, or tenderness.  ROM was "full" at 0 to 
125 degrees, and there was no instability, joint pain, or 
tenderness.  No drawer or McMurray's sign was elicited.  The 
diagnostic assessment was patellar tendonitis with early 
degenerative changes.

Under VA law, normal ROM for the knee is from 0 to 140 
degrees, extension to flexion.  See 38 C.F.R. § 4.71a, Plate 
II.  While the VA examiner assessed the veteran's ROM as 
"full," it was reported as from 0 to 125 degrees, which in 
actuality is 15 degrees less than normal flexion.  But 
unfortunately for the veteran, that still far exceeds the 
requirements for a compensable rating for LOM, even if 
slight, as 0 to 125 degrees is still substantially better 
than the 0 to 45 degrees required for a 10 percent rating.  
See Diagnostic Code 5260.  Indeed, it even far exceeds the 
requirements for a 0 percent rating under DC 5260 since his 
flexion would have to be limited to 60 degrees - so still 
much less than 125 degrees.  Further, there is no evidence 
suggesting the veteran's knee motion was painful.  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2006).  And while the 
examiner included early degenerative changes in the 
diagnostic assessment, there is nothing in the claims file to 
refute the negative X-rays at the 2002 examination.  Thus, 
neither is there a basis for a compensable rating under 
Diagnostic Code 5003.  38 C.F.R. § 4.7.



In sum, the medical evidence of record shows the veteran's 
left knee disability has not met the requirements for even 
the minimum compensable rating of 10 percent at any time 
since the effective date of his award.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 
and 5261 (2006); see also § 4.27 (2006) (A hyphenated code is 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation).  So his rating cannot be "staged" under 
Fenderson, and his claim for a higher initial rating must be 
denied because the preponderance of the evidence is 
unfavorable, in turn meaning there is no reasonable doubt to 
resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for the low back 
disability, prior to March 22, 2004, is denied.

But a higher 30 percent rating is granted for the low back 
disability as of March 22, 2004, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for an initial compensable rating for patellar 
tendonitis of the left knee is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


